ON MOTION FOR REHEARING.
Powell, J.
The chief insistence, on the motion for a rehearing, is that the court awarded a reversal, whereas it should have affirmed the judgment with direction that the plaintiff write off from the recovery all but $5, the value at which the express company took the package for shipment. As to the costs of bringing the case to this court (and this point is stressed in the petition for rehearing), to change the judgment as suggested would make no difference; for the plaintiff in error, having substantially won the case in this court, would be entitled to recover the costs, whether there were a judgment of reversal or a judgment of affirmance with direction. However, the express point now presented was before the Supreme Court in the case of Wood v. Southern Express Co., 95 Ga. 451 (22 S. E. 535), and there it was held that the effect of the constructive fraud which arises from the failure to disclose the contents of a package, really valuable but seemingly not so, is not merely to reduce the recovery, but to defeat all right of recovery. At first blush it might seem fair to say that the express company, having received from the shipper *696the package as being of the value of $5 and having received the usual charges for transporting a package of that value, should, upon the loss of the package, be liable for that sum. However, the rationale of the rule is this: the concealment of the value is construed to be a fraud; and fraud avoids, not modifies, the contract. The reason is more concretely stated sometimes thus: thieves and untrustworthy employees are not so likely to steal a package not worth over $5 as they would be to steal a package worth $150 or other large sum, though stated to be of the value of $5 or other small sum. By the concealment of the true valuation the risk of the carrier is unduly increased even as to the small valuation.
2. It is also stated incidentally in the motion for a rehearing that this court misconstrued the petition, in regarding it as presenting a cause of action ex contractu. The substance of the contention is that the petition is ambiguous, in that it does not definitely show whether the plaintiff intended to proceed ex contractu or ex delicto, and that, in the absence of a demurrer and an ■explicit allegation by the plaintiff,' the court should consider it to be an action ex delicto. In the present case the result would be the same, no matter which way we should construe the petition. However, we think we were correct in our previous construction. .An express contract of carriage and a breach of that contract are in direct terms alleged. These were allegations apposite to an :action ex contractu. If the action were ex delicto the plaintiff ■.should have alleged ownership of the property, and this is not •alleged. Ordinarily the consignee, and not the consignor, is the proper plaintiff to an action brought on account of the tort involved in the carrier’s failure to deliver safely property entrusted to it for carriage. It is true that where the language of a petition is ambiguous upon the point as to whether the action proceeds •ex delicto or ex contractu, courts usually lean to the construction which will make the action ex delicto. The reason of this is ■that generally such a construction is the one most favorable to the plaintiff, since the measure of damages in tort is frequently broader than in contract. The object of construction is always to ascertain intention. In construing a person’s acts and sayings the courts, in recognition of a well-known trait of human nature, feel warranted in generalty indulging the inference that a person’s *697.acts and sayings done or stated in his own behalf are the result of his endeavor to present his side of the matter just as favorably as he conscientiously and consistently can. lienee, as to allegations of fact found in pleadings, the courts construe them, if they are ambiguous or equivocal, most strongly against the pleader; the presumption being that the pleader, in pursuance of the self-interest to which we have just adverted, would have stated the case more clearly and unequivocally in his own favor if he could have clone so. Where, however, a petition is filed and the facts alleged are such as would be proper or adequate under either of two forms of action, the courts, in endeavoring to ascertain the plaintiffs intention, will prima facie presume that he intended to serve his best interest and to declare in that form of action which would allow him the highest recovery permissible under that state ■of facts; or if to construe the pleadings as setting forth the transaction under one form of action would make it such that it might be upheld in the court in which it was filed, when otherwise it would not be, or would authorize a recovery when otherwise it would not, the courts will adopt the construction which will uphold the action and not defeat it. See, in this connection, Payton v. Gulf Line Ry. Co., 4 Ga. App. 762 (62 S. E. 469); Jenkins v. S. A. L. Ry., 3 Ga. App. 381 (59 S. E. 1120). In the present case the plaintiff could not have recovered ex delicto, ■even in the absence of a. fraud upon the carrier; for the reason that she did not allege or prove that she was the owner of the property, but she did have a prima facie right to recover upon her contract, and therefore we considered the action as being •ex contractu. • Behearing denied.